


Exhibit 10.5

 

[Severance Agreement-VP Master, June 2004 Version]

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (the “Agreement”) dated as of                        , 2004
between FOREST OIL CORPORATION, a New York corporation (the “Company”), with its
principal offices located at 1600 Broadway, Suite 2200, Denver, Colorado, and
                               (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company; and

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.                                       Definitions.

 

(a)                                  “Annual Compensation” shall mean an amount
equal to the greater of:

 

(i)                                     Executive’s annual base salary at the
annual rate in effect at the date of his Involuntary Termination;

 

(ii)                                  Executive’s annual base salary at the
annual rate in effect sixty days prior to the date of his Involuntary
Termination; or

 

(iii)                               Executive’s annual base salary at the annual
rate in effect immediately prior to a Change of Control.

 

(b)                                 “Change in Duties” shall mean the occurrence
of any one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(i)                                     A significant change in the nature or
scope of Executive’s authorities or duties from those applicable to him
immediately prior to the date on which a Change of Control occurs;

 

(ii)                                  A reduction in Executive’s base salary
from that provided to him immediately prior to the date on which a Change of
Control occurs;

 

(iii)                               A diminution in Executive’s eligibility to
participate in bonus, stock option, incentive award and other compensation plans
which provide opportunities to receive compensation which are the greater of (A)
the opportunities provided by the Company (including its subsidiaries) for
employees with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control occurs;

 

(iv)                              A diminution in employee benefits (including
but not limited to medical, dental, life insurance and long-term disability
plans) and perquisites applicable to Executive from the greater of (A) the
employee benefits and perquisites provided by the Company (including its
subsidiaries) to employees with comparable duties or (B) the employee benefits
and perquisites to which he was entitled immediately prior to the date on which
a Change of Control occurs; or

 

(v)                                 A change in the location of Executive’s
principal place of employment by the Company (including its subsidiaries) by
more than 50 miles from the location where he was principally employed
immediately prior to the date on which a Change of Control occurs.

 

(c)                                  “Change of Control” means the occurrence of
any one or more of the following events:

 

(i)                                     The Company shall not be the surviving
entity in any merger, consolidation or other reorganization (or survives only as
a subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company);

 

(ii)                                  The Company sells, leases or exchanges all
or substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company);

 

2

--------------------------------------------------------------------------------


 

(iii)                               The Company is to be dissolved and
liquidated;

 

(iv)                              Any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of the Company’s
voting stock (based upon voting power); or

 

(v)                                 As a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.

 

Notwithstanding the foregoing, the term “Change of Control” shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.

 

(d)                                 “Compensation Committee” shall mean the
Compensation Committee of the Board.

 

(e)                                  “Disability” shall mean that, as a result
of Executive’s incapacity due to physical or mental illness, he shall have been
absent from the full-time performance of his duties for six consecutive months
and he shall not have returned to full-time performance of his duties within
thirty days after written notice of termination is given to Executive by the
Company (provided, however, that such notice may not be given prior to thirty
days before the expiration of such six-month period).

 

(f)                                    “Involuntary Termination” shall mean any
termination of Executive’s employment with the Company which:

 

(i)                                     does not result from a resignation by
Executive (other than a resignation pursuant to clause (ii) of this subparagraph
(f)); or

 

(ii)                                  results from a resignation by Executive on
or before the date which is sixty days after the date upon which Executive
receives notice of a Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of Death, Disability, or
Retirement.

 

3

--------------------------------------------------------------------------------


 

(g)                                 “Retirement” shall mean Executive’s
resignation on or after the date he reaches age sixty-five.

 

(h)                                 “Severance Amount” shall mean an amount
equal to 2.5 times Executive’s Annual Compensation.

 

(i)                                     “Severance Period” shall mean a period
commencing on the date of such Involuntary Termination and continuing for
twenty-four  months.

 

(j)                                     “Termination for Cause” shall mean
termination of Executive’s employment by the Company (or its subsidiaries) by
reason of Executive’s (i) gross negligence in the performance of his duties,
(ii) willful and continued failure to perform his duties, (iii) willful
engagement in conduct which is materially injurious to the Company or its
subsidiaries (monetarily or otherwise) or (iv) conviction of a misdemeanor
involving moral turpitude or a felony.

 

2.                                       Services.  Executive agrees that he
will render services to the Company (as well as any subsidiary thereof or
successor thereto) during the period of his employment to the best of his
ability and in a prudent and businesslike manner and that he will devote
substantially the same time, efforts and dedication to his duties as heretofore
devoted.

 

3.                                       Termination Within Two Years After a
Change of Control.  If Executive’s employment by the Company or any subsidiary
thereof or successor thereto shall be subject to an Involuntary Termination
which occurs within two years after the date upon which a Change of Control
occurs, then the Company will, as additional compensation for services rendered
to the Company (including its subsidiaries), pay to Executive the following
amounts (subject to any applicable payroll or other taxes required to be
withheld and any employee benefit premiums) and take the following actions after
the last day of Executive’s employment with the Company:

 

(a)                                  Pay Executive a lump sum cash payment in an
amount equal to the Severance Amount on or before the fifth day after the last
day of Executive’s employment with the Company.

 

(b)                                 Cause Executive and those of his dependents
(including his spouse) who were covered under the Company’s medical and dental
benefit plans on the day prior to Executive’s Involuntary Termination to
continue to

 

4

--------------------------------------------------------------------------------


 

be covered under such plans (or to receive equivalent benefits) throughout the
Severance Period, without any cost to Executive; provided, however, that (i) 
such coverage shall terminate if and to the extent Executive becomes eligible to
receive medical and dental coverage from a subsequent employer (and any such
eligibility shall be promptly reported to the Company by Executive) and (ii) if
Executive (and/or his spouse) would have been entitled to retiree medical and/or
dental coverage under the Company’s plans had he voluntarily retired on the date
of such Involuntary Termination, then such coverages shall be continued as
provided under such plans, and (iii) such coverage to Executive (or the receipt
of equivalent benefits) shall be provided under one or more insurance policies
so that reimbursement or payment of benefits to Executive thereunder shall not
result in taxable income to Executive (or, if any such reimbursement or payment
of benefits is taxable, then the Company shall pay to Executive an amount as
shall be required to hold Executive harmless from any additional tax liability
resulting from the failure by the Company to so provide insurance policies so
that reimbursement or payment of benefits to Executive thereunder shall not
result in taxable income to Executive).

 

(c)                                  Cause any and all outstanding options to
purchase common stock of the Company held by Executive to become immediately
exercisable in full and cause Executive’s accrued benefits under any and all
nonqualified deferred compensation plans sponsored by the Company to become
immediately nonforfeitable.  If and to the extent that the preceding provisions
of this paragraph are inconsistent or conflict with the terms of any stock
option agreement or non-qualified deferred compensation plan, then the preceding
provisions of this paragraph shall govern and control.

 

4.                                       Interest on Late Payments.  If any
payment provided for in Paragraphs 3(a) or 5 hereof is not made when due, the
Company shall pay to Executive interest on the amount payable from the date that
such payment should have been made under such paragraph until such payment is
made, which interest shall be calculated at 10% plus the prime or base rate of
interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York, and shall change when and as any such change in
such prime or base rate shall be announced by such bank.

 

5.                                       Certain Additional Payments by the
Company.  Notwithstanding anything to the contrary in this Agreement, in the
event that any payment, distribution or provision of a benefit by the Company to
or for the benefit of Executive, whether paid or payable, distributed or
distributable or provided or to be provided pursuant to the terms of this
Agreement or otherwise (a “Payment”),

 

5

--------------------------------------------------------------------------------


 

would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest or penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
pay to Executive an additional payment (a “Gross-up Payment”) in an amount such
that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
on any Gross-up Payment, Executive retains an amount of the Gross-up Payment
equal to the Excise Tax imposed upon the Payments.  The Company and Executive
shall make an initial determination as to whether a Gross-up Payment is required
and the amount of any such Gross-up Payment.  Executive shall notify the Company
immediately in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and
Executive) within five days of the receipt of such claim.  The Company shall
notify Executive in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim. 
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of the Company’s action.  If, as a result of the Company’s action with respect
to a claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company. 
If the Company fails to timely notify Executive whether it will contest such
claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.

 

6.                                       General.

 

(a)                                  Term.  The effective date of this Agreement
is                      .   Within thirty (30) days after June 14, 2005 and
within thirty (30) days after each successive thirty (30)-month period of time
thereafter that this Agreement is in effect, the Company shall have the right to
review this Agreement, and in its sole discretion either continue and extend
this Agreement, terminate this Agreement, and/or offer Executive a different
agreement.   The Compensation Committee (excluding any member of the
Compensation Committee who is covered by this Agreement or by a similar
agreement with the Company) will vote on whether to so extend, terminate,

 

6

--------------------------------------------------------------------------------


 

and/or offer Executive a different agreement and will notify Executive of such
action within said thirty-day time period mentioned above.  This Agreement shall
remain in effect until so terminated and/or modified by the Company.  Failure of
the Compensation Committee to take any action within said thirty days shall be
considered as an extension of this Agreement for an additional thirty-month
period of time.  Notwithstanding anything to the contrary contained in this
“sunset provision”, it is agreed that if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to termination
or modification under this “sunset provision”, and shall remain in force for a
period of thirty months after such Change of Control, and if within said thirty
months the contingency factors occur which would entitle Executive to the
benefits as provided herein, this Agreement shall remain in effect in accordance
with its terms.  If, within such thirty months after a Change of Control, the
contingency factors that would entitle Executive to said benefits do not occur,
thereupon this thirty-month “sunset provision” shall again be applicable with
the thirty-day time period for Compensation Committee action to thereafter
commence at the expiration of said thirty months after such Change of Control
and on each thirty-month anniversary date thereafter.

 

(b)                                 Indemnification.  If Executive shall obtain
any money judgment or otherwise prevail with respect to any litigation brought
by Executive or the Company to enforce or interpret any provision contained
herein, the Company, to the fullest extent permitted by applicable law, hereby
indemnifies Executive for his reasonable attorneys’ fees and disbursements
incurred in such litigation and hereby agrees (i) to pay in full all such fees
and disbursements and (ii) to pay prejudgment interest on any money judgment
obtained by Executive from the earliest date that payment to him should have
been made under this Agreement until such judgment shall have been paid in full,
which interest shall be calculated at 10% plus the prime or base rate of
interest announced by JPMorgan Chase (or any successor thereto) at its principal
office in New York, and shall change when and as any such change in such prime
or base rate shall be announced by such bank.

 

(c)                                  Payment Obligations Absolute.  The
Company’s obligation to pay (or cause one of its subsidiaries to pay) Executive
the amounts and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company (including its subsidiaries) may have against him or

 

7

--------------------------------------------------------------------------------


 

anyone else.  All amounts payable by the Company (including its subsidiaries
hereunder) shall be paid without notice or demand.  Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and, except as provided
in Paragraph 3(b) hereof, the obtaining of any such other employment shall in no
event effect any reduction of the Company’s obligations to make (or cause to be
made) the payments and arrangements required to be made under this Agreement.

 

(d)                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company,
by merger or otherwise.  This Agreement shall also be binding upon and inure to
the benefit of Executive and his estate.  If Executive shall die prior to full
payment of amounts due pursuant to this Agreement, such amounts shall be payable
pursuant to the terms of this Agreement to his estate.

 

(e)                                  Severability.  Any provision in this
Agreement which is prohibited or unenforceable in any jurisdiction by reason of
applicable law shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)                                    Non-Alienation.  Executive shall not have
any right to pledge, hypothecate, anticipate or assign this Agreement or the
rights hereunder, except by will or the laws of descent and distribution.

 

(g)                                 Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of Executive, such notices or communications shall be
effectively delivered if hand-delivered to Executive at his principal place of
employment or if sent by registered or certified mail to Executive at the last
address he has filed with the Company.  In the case of the Company, such notices
or communications shall be effectively delivered if sent by registered or
certified mail to the Company at its principal executive offices.

 

(h)                                 Controlling Law.   This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Colorado.

 

(i)                                     Full Settlement.  If Executive is
entitled to and receives the benefits provided hereunder, performance of the
obligations of the

 

8

--------------------------------------------------------------------------------


 

Company hereunder will constitute full settlement of all claims that Executive
might otherwise assert against the Company on account of his termination of
employment.

 

(j)                                     Unfunded Obligation.  The obligation to
pay amounts under this Agreement is an unfunded obligation of the Company
(including its subsidiaries), and no such obligation shall create a trust or be
deemed to be secured by any pledge or encumbrance on any property of the Company
(including its subsidiaries).

 

(k)                                  Not a Contract of Employment.   This
Agreement shall not be deemed to constitute a contract of employment, nor shall
any provision hereof affect (a) the right of the Company (or its subsidiaries)
to discharge Executive at will or (b) the terms and conditions of any other
agreement between the Company and Executive except as provided herein.

 

(l)                                     Number and Gender.  Wherever appropriate
herein, words used in the singular shall include the plural and the plural shall
include the singular.  The masculine gender where appearing herein shall be
deemed to include the feminine gender.

 

(m)                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties with regard to the subject matter hereof,
and contains all the covenants, promises, representations, warranties and
agreements between the parties with respect to such subject matter. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof are hereby null and void and of no further force and effect,
including, without limitation, all prior Severance Agreements, if any, by and
between the Company and Executive. Any modification of this Agreement will be
effective only if it is in writing and signed by the party to be charged.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the effective date in Paragraph 6(a).

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

[Insert Name]

 

 

 

“COMPANY”

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

H. Craig Clark

 

 

Title:

President and Chief
Executive Officer

 

10

--------------------------------------------------------------------------------

 
